UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 001-33179 AEGEAN MARINE PETROLEUM NETWORK INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) The Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 10 Akti Kondili, Piraeus thens, Greece (Address of principal executive offices) E. Nikolas Tavlarios, investor@ampni.com, 299 Park Avenue, 2nd Floor, New York, New York 10171 (Name, Telephone, E-mail and/or Facsimile, and address of Company Contact Person) Securities registered or to be registered pursuant to section 12(b) of the Act. Title of each class Name of each exchange on which registered Common stock, par value $0.01 per share New York Stock Exchange Preferred stock purchase rights New York Stock Exchange Securities registered or to be registered pursuant to section 12(g) of the Act. NONE (Title of class) * Not for trading, but only in connection with the registration of American Depositary Shares, pursuant to the requirements of the Securities and Exchange Commission. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. NONE (Title of class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 46,709,420 shares of common stock, par value $0.01 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See the definitions of "large accelerated filer" and "accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: X U.S. GAAP International Financial Reporting Standards as issued by the international Accounting Standards Board Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X TABLE OF CONTENTS PART I ITEM 1– IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2– OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3– KEY INFORMATION 1 ITEM 4– INFORMATION ON THE COMPANY 19 ITEM 4A– UNRESOLVED STAFF COMMENTS 37 ITEM 5– OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 ITEM 6– DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 63 ITEM 7– MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 68 ITEM 8– FINANCIAL INFORMATION 70 ITEM 9– THE OFFER AND LISTING 71 ITEM 10– ADDITIONAL INFORMATION 72 ITEM 11– QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 77 ITEM 12– DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 78 PART II ITEM 13– DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 78 ITEM 14 –MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 78 ITEM 15– CONTROLS AND PROCEDURES 78 ITEM 16A– AUDIT COMMITTEE FINANCIAL EXPERT 79 ITEM 16B– CODE OF ETHICS 79 ITEM 16C– PRINCIPAL ACCOUNTANT FEES AND RELATED SERVICES 80 ITEM 16D– EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEE 80 ITEM 16E– PURCHASES OF EQUITY SECURITIES BY ISSUER AND AFFILIATES 80 ITEM 16F– CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 80 ITEM 16G– CORPORATE GOVERNANCE 80 PART III ITEM 17– FINANCIAL STATEMENTS 80 ITEM 18– FINANCIAL STATEMENTS 80 ITEM 19 – EXHIBITS 80 INDEX TO FINANCIAL STATEMENTS F-1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this report may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Aegean Marine Petroleum Network Inc., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This report and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. When used in this report, the words "anticipate," "believe," "expect," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Important assumptions relating to the forward-looking statements include, among other things, assumptions regarding demand for our products, the cost and availability of refined marine fuel from suppliers, pricing levels, the timing and cost of capital expenditures, competitive conditions, and general economic conditions. These assumptions could prove inaccurate.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these assumptions and matters discussed elsewhere herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include: our future operating or financial results; our future payment of dividends and the availability of cash for payment of dividends; our ability to retain and attract senior management and other key employees; our ability to manage growth; our ability to maintain our business in light of our proposed business and location expansion; our ability to obtain double hull bunkering tankers given the scarcity of such vessels in general; the outcome of legal, tax or regulatory proceedings to which we may become a party; adverse conditions in the shipping or the marine fuel supply industries; our ability to retain our key suppliers and key customers; our contracts and licenses with governmental entities remaining in full force and effect; material disruptions in the availability or supply of crude oil or refined petroleum products; changes in the market price of petroleum, including the volatility of spot pricing; increased levels of competition; compliance or lack of compliance with various environmental and other applicable laws and regulations; our ability to collect accounts receivable; changes in the political, economic or regulatory conditions in the markets in which we operate, and the world in general; our future, pending or recent acquisitions, business strategy, areas of possible expansion, and expected capital spending or operating expenses; our failure to hedge certain financial risks associated with our business; uninsured losses; our ability to maintain our current tax treatment; our failure to comply with restrictions in our credit agreements; increases in interest rates; and other important factors described from time to time in our U.S. Securities and Exchange Commission filings. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION Please note:Throughout this report, all references to "we," "our," "us" and the "Company" refer to Aegean Marine Petroleum Network Inc. and its subsidiaries. We use the term deadweight ton, or dwt, in describing the size of vessels. Dwt, expressed in metric tons, each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. Unless otherwise indicated, all references to "dollars" and "$" in this report are to, and amounts are presented in, U.S. dollars. A. Selected Financial Data For the Year Ended December 31, (in thousands of U.S. dollars, except for share and per share data which are presented in U.S. dollars) Income Statement Data: Sales of marine petroleum products Voyage revenues Other revenues Total revenues Cost of marine petroleum products sold (exclusive of items shown separately below) Salaries, wages and related costs Depreciation Amortization of drydocking costs Amortization of finite lived intangibles - 52 Management fees 54 - - - (Gain)/loss on sale of vessel - ) - ) Other operating expenses Operating income Write-off of deferred offering costs (1) ) - Interest and finance costs ) Interest income 46 31 Foreign exchange gains (losses), net ) Income taxes (2
